 PENNSYLVANIA GLASS SAND CORPORATION559pline, or assign guards, nor the authority effectively to recommendsuch action.Under all the circumstances, we find that the corporalsof the guard group are not supervisors as defined in the Act, and weshall include them in the unit.We find that all hourly rated employees in the guard group at theEmployer's Dallas, Texas, plant, including the guard corporals, butexcluding the employees in the fireman group, all other employees,the guard captain, lieutenants, and sergeants, and all other supervisorsas defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.[Text of Direction of Election omitted from publication in thisvolume.]PENNSYLVANIA GLASS SAND CORPORATIONandGLASS BOTTLE BLOWERSASSOCIATION OF THE UNITED STATES AND CANADA, AFL AND FEDERA-TION OF GLASS, CERAMIC & SILICA SAND WORKERS OF AMERICA, CIO,PETITIONERSCases Nos. 5-RC-1188 and 5-RC-1205. January 23,1953Decision,Order,and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeLouis Aronin, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record is this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the quarrying of sand rock and theprocessing of it into industrial sand. It operates plants at BerkeleySprings,West Virginia; Mapleton Depot and McVeyton, Pennsyl-vania; Newport, New Jersey; and in Missouri and Oklahoma. TheEmployer is presently engaged in construction work at all of the aboveplants with the exception of those located in Missouri and Oklahoma.This construction work is performed exclusively by the Employer's102 NLRB No. 51. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction department which is under the supervision of the chiefof its engineering department.The Federation of Glass, Ceramic & Silica Sand Workers ofAmerica, CIO, hereinafter referred to as CIO (Petitioner in Case No.5-RC-1188), seeks to represent, as a separate appropriate unit, thoseconstruction department employees employed at the Employer'sBerkeley Springs plant.Glass Bottle Blowers Association of theUnited States and Canada, AFL, hereinafter referred to as AFL(Petitioner in Case No. 5-RC-1205), seeks to represent a unit com-posed of all construction department employees employed at all ofthe Employer's plants at which construction work is in progress.The Employer contends that the units sought by both Petitioners areinappropriate for collective-bargaining purposes.The record reveals that the Employer's construction departmentconsists of 2 groups of employees, the permanent group and the tem-porary group.There are approximately 80 employees in the depart-ment, 15 or 20 of whom are permanent employees.All permanentemployees are skilled construction workers and are transferred amongthe various plants as the need for construction arises.The remainingemployees, including skilled and unskilled workers, are hired at theconstruction job site, and are discharged at the conclusion of the con-struction project for which they are employed.The record showsthat construction projects vary in duration from 6 months to severalyears.The work performed by all construction employees, no matter wherelocated, is substantially similar.Their work, however, materiallydiffers from the work of the production and maintenance employeesat the various plants.The construction employees at all locations areunder the separate supervision and control of the chief engineer andare carried on a separate payroll.There is no interchange of em-ployees between the construction department and the production andmaintenance departments.The record further reveals that the production and maintenanceemployees at the plants in West Virginia, Pennsylvania, and NewJersey are currently represented for collective-bargaining purposesby various local unions other than the Petitioners, and that the con-struction employees have been excluded from the appropriate unitsof production and maintenance employees.There is no history ofcollective bargaining for any of the construction employees.In view of the foregoing, particularly the similarity of skills andwork of all construction department employees, the interchange ofpermanent employees among the several projects, and the same overallsupervision and control of these employees, we find that a unit limitedto the construction employees at the Employer's West Virginia plant, PENNSYLVANIA GLASS SAND CORPORATION561as requested by the CIO, is not appropriate for the purposes of col-lective bargaining.We shall therefore dismiss the petition of theCIO for separate representation of these employees.'However, forthe same reasons, and in addition, because the construction employeesconstitute a residual group who have been excluded from the variousproduction and maintenance units established at the Employer'splants,we find that all construction department employees at theEmployer's several plants constitute a unit appropriate for the pur-poses of collective bargaining.2Foremen:Each construction project is under the direct supervisionof 1 of 4 general foremen.The Employer and the CIO agree thatthese foremen are supervisors within the meaning of the Act andmust be excluded from the unit.The AFL takes no position withrespect to these foremen and requests the Board to determine theirstatus.The record clearly shows that the general foremen have theauthority to direct, hire, fire, and transfer construction employees,grant time off, recommend increases, and discipline these employees.We find therefore that the general foremen are supervisors withinthe meaning of the Act and shall exclude them from the unit.Gang leaders:There are 2 gang leaders whom the Employer andAFL would include, and the CIO exclude on the ground that theyare supervisors.The gang leaders under supervision of the foreman,assign work to crews ranging from 5 to 20 employees depending onthe size and nature of the project.While they have authority torecommend the hiring and discharge of these employees, the accep-tance of their recommendation is at the discretion of the foreman incharge of the project.The evidence indicates that the foremen them-selves, who have authority to hire and discharge, usually make recom-mendations as to such action to the Employer's home office.There isno evidence that the direction of the crews by the gang leaders isother than routine.Accordingly, we find that they are not super-visors within the meaning of the Act and shall include them.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All construction department employees employed at the Employer'splants in Berkeley Springs, West Virginia; Mapleton Depot andMcVeyton, Pennsylvania; and in Newport, New Jersey, includinggang leaders, but excluding all other employees, professional em-ployees, guards, foremen, and all supervisors as defined in the Act.5.As hereinbefore noted a large number of the construction em-ployees sought by both Petitioners are temporary employees.The1 The North Electric ManufacturingCo., 80 NLRB260;Glassy Fibres,Inc.,83 NLRB 1239.2InternationalHarvesterCo , 82, NLRB 185. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenure of employment of most of these temporary employees is meas-ured by the duration of the project on which they are employed, which.varies from 6 months to several years. Some temporary employeesare employed for shorter periods of time, varying from several weeksto several months, depending upon the nature and scope of the jobthey are to perform.With respect to all temporary employees thedate of termination of employment is uncertain.For thesereasons.we find, contrary to the Employer's contention, that the temporaryconstruction employees are eligible to vote in the election.3OrderIT IS HEREBY ORDEREDthat the petition of the CIO (Case No. 1188)for a separateunit of construction department employees of the Em-ployer's Berkeley Springs, West Virginia, plant be, and it hereby is,dismissed.[Text of Direction of Election omitted from publication in thisvolume.]8Fall River Gas WorksGo., 82 NLRB 962;SnivelyGroves Inc.,98 NLRB 1146.PUGH AND BARR,INC.anBENJAMIN S. BRAMER.Case No. 6-CA-213_Jatnaui °y23,1953Decision and DeterminationOn July 20, 1951, the National Labor Relations Board, hereinaftercalled the Board, issued an Order in this case, adopting the findings,conclusions, and recommendations set forth in the TrialExaminer's.Intermediate Report and Recommended Order, dated June 20, 1951.The Board's Order provided, among other things, that the Respondentmake whole Benjamin S. Bramer in the manner set forth in section Vof the Intermediate Report and Recommended Order, entitled "no-Remedy," for any loss of pay he may have suffered because of the dis-crimination against him.Thereafter, the Board filed a petition forenforcement of its Order and a motion for the summary entry of adecree upon the transcript of the record in the United States Court ofAppeals for the Fourth Circuit.On January 25, 1952, the court en-tered a decree enforcing the Board's Order. Thereafter, the Respond-ent and representatives of the Board were unable to agree as to theamount of back pay due Bramer, and, on June 13, 1952, the ActingRegional Directorissueda notice of further hearing, ordering thatthe record herein be reopened, and that a further hearing be held beforea Trial Examiner for the purpose of determining the amount of back102 NLRB No. 58.